      Case 5:19-cv-00445 Document 80 Filed 10/14/20 Page 1 of 3 PageID #: 1231




                         UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


MARTIN O’BOYLE and
SHEILA O’BOYLE,

                Plaintiffs,

v.                                                     CIVIL ACTION NO. 5:19-cv-445

STATE FARM FIRE & CASUALTY CO.,

                Defendant.

                              MEMORANDUM OPINION AND ORDER


                Pending are Plaintiffs’ Motion for Summary Judgment re: Habitability [Doc. 66]

and Plaintiffs’ Motion for Summary Judgment re: Standard of Living Issues [Doc. 68].

                Local Rule of Civil Procedure 7.1(a)(2) requires a memorandum of not more than

twenty (20) pages in length to accompany a motion for summary judgment. The Rule additionally

provides as follows:

         Motions to exceed the page limitation will be denied absent a showing of
         good cause.

         If a memorandum is not submitted as required by this rule or by the court,
         the motion will be denied without prejudice.

Id.

                The best exemplar of a drafter’s intent is the text chosen. See Lamie v. United States

Tr., 540 U.S. 526, 534 (2004); Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999). As the

Supreme Court has noted time and again, “[W]hen . . . [a provision’s] language is plain, the sole

function of the courts—at least where the disposition required by the text is not absurd—is to
   Case 5:19-cv-00445 Document 80 Filed 10/14/20 Page 2 of 3 PageID #: 1232




enforce it according to its terms.” Hartford Underwriters Ins. Co. v. Union Planters Bank, N. A.,

530 U.S. 1, 6 (2000) (emphasis added) (internal quotation marks omitted) (quoting United States

v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989); and then quoting Caminetti v. United States,

242 U.S. 470, 485 (1917)).

               The parsed provisions of Local Rule 7.1(a)(2) are clear and unambiguous. But, in

order to assure compliance with the Rule, the O’Boyles’ peculiar approach requires further study

of those separate provisions in pari materia.

               The filing of two separate memoranda in support, for two entirely separate

summary judgment motions, filed simultaneously no less, transgresses Local Rule 7.1(a)(2). A

movant, as here, might simply file a separate summary judgment motion on each of the multiple

issues in a case, then push each supporting memorandum to the page limit, and ultimately work an

unusually burdensome effect upon both the opponent and the Court, all while adhering to the

isolated provisions of the Rule. That absurd and undesirable result is the precise type of harm

sought to be avoided by the page limitation contained in Local Rule 7.1(a)(2).

               While an examination of the intent behind the provision is both unwarranted and

unnecessary, the Undersigned is satisfied with his vantage point otherwise, having (1) participated

in the drafting of the predecessor versions of Local Rule 7.1(a)(2), (2) observed its historical usage

by the Bar, and (3) noting its routine application by multiple colleagues both presently and

formerly sitting in the District over a period of decades.

               Based upon the foregoing discussion, and the entirety of the proceedings heretofore,

the Court ORDERS as follows:




                                                  2
   Case 5:19-cv-00445 Document 80 Filed 10/14/20 Page 3 of 3 PageID #: 1233




    1. Plaintiffs’ Motion for Summary Judgment re: Habitability [Doc. 66] and Motion for

        Summary Judgment re: Standard of Living Issues [Doc. 68] are DENIED WITHOUT

        PREJUDICE;

    2. Plaintiffs’ are given leave to file a single, unified summary judgment motion and

        accompanying memorandum on or before November 1, 2020, with a response and reply

        filed, respectively, not later than November 14 and November 21, 2020; and

    3. A revised Scheduling Order will be entered forthwith to extend remaining case events.

              The Clerk is directed to transmit copies of this written opinion and order to all

counsel of record and any unrepresented parties.



                                                   ENTER:        October 14, 2020




                                               2
